People v Hampton (2020 NY Slip Op 04766)





People v Hampton


2020 NY Slip Op 04766


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2017-12114
 (Ind. No. 1238/16)

[*1]The People of the State of New York, respondent,
vJames Hampton, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Sarah G. Pitts of counsel; Marielle Burnett on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J.), rendered August 7, 2017, convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted, upon his plea of guilty, of criminal contempt in the first degree. On appeal, the defendant contends that the duration of an order of protection, issued at the time of sentencing, should be modified.
The defendant's challenge to the duration of the order of protection is unpreserved for appellate review, since he did not raise this issue at sentencing or move to amend the order of protection on this ground (see People v Carmichael, 170 AD3d 742, 743; People v Rodriguez, 157 AD3d 971). Under the circumstances, we decline to reach this contention in the exercise of our interest of justice jurisdiction. "[T]he better practice—and best use of judicial resources—is for a defendant seeking adjustment of [an order of protection] to request relief from the issuing court in the first instance, resorting to the appellate courts only if necessary" (People v Nieves, 2 NY3d 310, 317; see People v Daniel A., 183 AD3d 909, 910; People v Carmichael, 170 AD3d at 743).
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court